N FD O8O8F FB WO WN

oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

HON. BARBARA J. ROTHSTEIN

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

METROPOLITAN PROPERTY AND

CASUALTY INSURANCE COMPANY,

a Rhode Island corporation,
Plaintiff,

VS.

DAVID H. HERRERA and BECKY L.

HERRERA, husband and wife, and the
marital community comprised thereof,

Defendants,

and

BRIAN ONUTZ and AMY ONUTZ, a
married couple,

Intervenors.

 

 

Case No.: 2:19-cv-00250-BJR

REVISED ORDER RE BRIEFING
SCHEDULE ON ANSWERS,
MOTIONS AND CROSS MOTION
RE COVERAGE

WHEREAS counsel for all parties have agreed to the intervention of Brian Onutz

and Amy Onutz, as Intervenors’ Complaint has been filed, as Plaintiff and Defendant have

accepted service, and as all parties have agreed to the following schedule, it is now Ordered

that:

 

ORDER RE BRIEFING SCHEDULE ON MOTION
AND CROSS MOTION RE COVERAGE - I.

Case No. 2:19-cv-00250-BJR

KROONTIJE LAW OFFICE ?ttc
600 UNIVERSITY STREET, SUITE 1700
SEATTLE, WASHINGTON 98101
Phone:(206) 624-6212 Fax:(206) 624-6816

 
ao NN SG

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

1. Intervenors’ Complaint was filed August 7, 2019. Plaintiff and Defendant will file
their Answer or other responsive pleading by Wednesday, August 28, 2019 (20 days after
the filing date).

2. Defendant and Intervenors shall file their brief and supporting documents in
opposition to the pending Motion for Summary Judgement — Coverage on or before Friday,
September 27, 2019 (30 days after the due date of the Answer or other responsive pleading),
and may include in the same brief a cross motion for summary judgement re coverage along
with any supporting declarations;

3. Plaintiffs combined briefing in opposition and reply shall be due twenty-one (21)
days after the filing of Defendant and Intervenors’ opposition and motion;

4. Defendant and Intervenors’ sur-reply will be due twenty-one (21) days after the

ae will advise Ak
(

6. The Court will consider any issues pertaining to attorney fees and costs in a separate

filing of Plaintiff's combined briefing in opposition and reply;

5. The Court-sets

 

the parties if oral argument is permitted; and

and subsequent motion following the Court’s ruling on the coverage-related summary

judgement motions.

ORDER

It is so ordered.

| 4
DATED this _/day of fecga cc , 2019.

 

4, baa |e thetern.
THE HONORA BARBARA J,

ROTHSTEIN
ORDER RE BRIEFING SCHEDULE ON MOTION KROONTIJE LAW OFFICE PLtc
AND CROSS MOTION RE COVERAGE -2. 600 UNIVERSITY STREET, SUITE 1700
Case No. 2:19-cv-00250-BJR SEATTLE, WASHINGTON 98101

Phone:(206) 624-6212 Fax:(206) 624-6816

 
oO -_ WwW

ON

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Presented jointly by:
KSB LITIGATION, P.S

By s/William C. Schroeder

William C. Schroeder, WSBA #41986
221 N. Wall, Ste. 210

Spokane, WA 99201

Phone: (509) 624-8988

Email: wes@KSBLit.legal

Attorney for Plaintiff

KROONTJE LAW OFFICE, PLLC
By_s/Maury Kroontje

Maury Kroontje, WSBA No. 22958
600 University Street, Suite 1700
Seattle, WA 98101

Ph: (206) 624-6212

Fax: (206) 624-6816

Email: maury@kroontje.net
Attorney for Defendant

NELSON BOYD, PLLC

By s/Jeffrey D. Boyd

Deborah M. Nelson, WSBA #23087
Jeffrey D. Boyd, WSBA #41620
411 University Street, Suite 1200
Seattle, WA 98101

Phone (206) 971-7601
nelson(@nelsonboydlaw.com
boyd@nelsonboydlaw.com

Attorneys for Intervenors Brian Onutz and Amy Onutz

ORDER RE BRIEFING SCHEDULE ON MOTION
AND CROSS MOTION RE COVERAGE - 3.

Case No, 2:19-cv-00250-BJR.

KROONTIJE LAW OFFICE PLtc
600 UNIVERSITY STREET, SUITE 1700
SEATTLE, WASHINGTON 98101

Phone:(206) 624-6212 Fax:(206) 624-6816

 
